t c memo united_states tax_court bradley g bjelk petitioner v commissioner of internal revenue respondent docket no filed date bradley g bjelk pro_se lawrence h ackerman for respondent memorandum opinion gale judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes year deficiency addition_to_tax sec_6651 a sec_6654 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number after concessions by both parties we must decide the following issues whether the notices of deficiency in this case were valid granting us jurisdiction we hold that the notices were valid and that we have jurisdiction whether the notices of deficiency were arbitrary and erroneous which would cause them to lose their presumption of correctness with the exception of dollar_figure of unreported income determined in the notice for we hold that the notices were not arbitrary and erroneous and that they are entitled to the presumption of correctness whether petitioner is liable for the deficiencies in tax as determined by respondent we hold that petitioner is liable to the extent discussed below whether petitioner is liable for the additions to tax as determined by respondent we hold that petitioner is liable to the extent discussed below unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts first supplemental stipulation of facts and attached exhibits the petition in this case was timely filed on date at the time of filing the petition petitioner resided in dekalb illinois at the calendar call of this case petitioner filed a motion for summary_judgment asking the court to deny any reassessments of taxes interest and penalties for the years in issue on the basis that respondent did not mail the notices of deficiency to his correct address we treat this motion as a motion to dismiss for lack of jurisdiction the court took the motion under advisement and the parties have addressed it on brief we now deny petitioner's motion petitioner attached several copies of documents to his briefs as documents in support of his motion these documents include copies of cover pages of 30-day letters respondent sent to petitioner dated date and a copy of a letter respondent sent to petitioner dated date petitioner did not file tax returns for any of the years in issue separate notices of deficiency each covering one of the years at issue were mailed date and addressed to petitioner pincite north 11th street dekalb illinois the 11th street address a house where petitioner formerly resided but which had been sold by him in at the time the notices were mailed petitioner resided pincite south 9th street dekalb illinois the 9th street address prior to the mailing of the notices respondent had mailed 30-day letters addressed to petitioner at the 9th street address in response to the 30-day letters petitioner filed an initial petition with this court on date prior to the issuance of any notices of deficiency on may respondent mailed the notices of deficiency to the 11th street address as previously indicated on june respondent sent petitioner a letter at the 9th street address advising i that his initial petition would have to be dismissed for lack of jurisdiction because it was filed before the notices of deficiency were issued ii that the notices of deficiency had been issued on may and iii that he had until august to file a petition in response to the notices of deficiency petitioner admits receiving this letter on date the petition that initiated this case was filed in which petitioner states that he disagrees with the tax deficiencies for the years sic as set forth in the notice_of_deficiency dated date a copy of which is lost on august the court dismissed the date petition on date respondent served on petitioner by mailing to him at the 9th street address a copy of his answer in this case to which were attached copies of the notices of deficiency for each year at issue our jurisdiction in this case depends on respondent's having issued valid notices of deficiency 81_tc_42 petitioner argues that the 9th street address was his last_known_address and that because the notices were not mailed to the 9th street address they are invalid proper mailing of a notice_of_deficiency to the taxpayer at his last_known_address is sufficient to validate the notice whether or not the taxpayer actually receives it sec_6212 see frieling v commissioner supra pincite and cases cited therein it is well established however that even where the commissioner mails a notice to an address other than the taxpayer's last_known_address if the taxpayer receives the notice within the period for filing a timely petition and in fact files a timely petition the court has jurisdiction frieling v commissioner supra pincite further oral notice that a notice_of_deficiency has been issued may be sufficient for jurisdictional purposes if the taxpayer receives such notice in time to file and does file a timely petition even if the written notice_of_deficiency is not sent to the last_known_address and the taxpayer does not receive such written notice until after filing 62_tc_278 in zaun we held that a notice_of_deficiency was valid for jurisdictional purposes even assuming it was not sent to the last_known_address where the taxpayers received oral notice of the deficiency in time to file and did file timely petitions notwithstanding that they did not receive copies of the deficiency notices until service of respondent's answer in the case id pincite in the instant case we find that petitioner received in time to file a timely petition actual notice that the notices of deficiency had been issued respondent's date letter to petitioner which he admits receiving informed him that notices of deficiency had been issued on may and petitioner filed a timely petition that petitioner could state the correct date_of_issuance of the deficiency notices date in his petition confirms his awareness of them as to petitioner's receipt of the written notices themselves petitioner has stipulated receiving them but not to the date on which they were received on brief he admits to receiving copies on date at a conference with respondent's counsel we find that he received copies no later than when served with respondent's answer which was mailed to him at the 9th street address on date in any event because petitioner received notice of the issuance of the notices of deficiency in time to file a timely petition and did file a timely petition we have jurisdiction zaun v commissioner supra because petitioner failed to present books_and_records respondent had authority to compute petitioner's income by whatever method clearly reflects income sec_446 43_tc_824 petitioner argues that the notices of deficiency in this case were arbitrary and erroneous in which case they would not be entitled to the presumption of correctness ordinarily accorded to deficiency notices 100_f3d_1308 7th cir affg tcmemo_1995_243 we disagree with respect to the notices of deficiency for every year in issue except for each of the years in issue except respondent determined that petitioner had i specific items of income from identified sources based on information reported by third parties on forms w-2 or forms and ii a specified amount of unreported income the notice for determined only unreported income and did not determine any income from identified sources for each item_of_income from identified sources the notice provided an explanation of the source the unreported income item was explained in each of the notices as follows we have computed your unreported taxable_income using reasonable estimates based on known sources of income and petitioner contends that he had maintained records of his business operations but that they were lost in a flood at his residence in date petitioner has offered no corroborating evidence of this contention and we reject it as unsubstantiated petitioner provided noncredible or contradictory testimony with respect to other important aspects of this case for example he contended that he did not earn more than dollar_figure in despite representing in a prior court_proceeding that his annual income at this time was dollar_figure moreover although he testified that he had submitted a claim regarding the flood damage with the federal emergency management agency he produced no documentary_evidence of such claim deductible expenses petitioner has stipulated to most of the specific items of income from identified sources as determined by respondent petitioner also admits that he received unreported income in some of the years but in lesser amounts than determined by respondent and denies receipt of unreported income in others petitioner contends that respondent's determinations of unreported income are arbitrary and erroneous in general respondent's determinations in the notices of deficiency are entitled to a presumption of correctness and petitioner has the burden of proving them incorrect rule a 290_us_111 however the determinations may lose their presumption of correctness if they are arbitrary and erroneous pittman v commissioner supra pincite in order to maintain the presumption of correctness respondent's determinations need only have some minimal factual predicate id the determinations need only be rational not flawless and to vitiate the presumption of correctness a taxpayer must show that the determinations were arbitrary and erroneous not merely erroneous id to establish the required factual predicate it is ordinarily sufficient for the commissioner to show that the taxpayer was engaged in an income- producing activity for each year in which it has been determined with respect to respondent's determination of income from real_estate sales in and petitioner has stipulated only to the amount of the gross_sales proceeds in each transaction that the taxpayer had unreported income 910_f2d_1374 7th cir affg malicki v commissioner tcmemo_1988_559 respondent has established except with respect to that petitioner was engaged in income-producing activities beyond those that can be attributed to the income from identified sources to which petitioner has stipulated for taxable years and petitioner has stipulated that he operated a business known as the crazy horse saloon the crazy horse saloon and has admitted receiving income from this business in each year although in lesser amounts than respondent determined as unreported income with respect to and we are satisfied that the evidence establishes that petitioner worked as manager of jiordano's pizza jiordano's in dekalb illinois petitioner denied that he ever worked at jiordano's even when confronted with and dekalb telephone directories listing him as the manager of the establishment moreover respondent produced a witness who was a cable television installer and who testified that he made an installation at jiordano's in or that petitioner was listed as the contact person on the work order for such installation that petitioner and his sons were the only persons present in the establishment and they entered areas not normally accessible to customers and that petitioner paid for the installation in our view petitioner's denial that he worked at jiordano's despite compelling evidence to the contrary without further explanation undermines his credibility and we accordingly consider all of his other testimony with skepticism for petitioner also testified that he delivered a small number of summonses for attorneys and was compensated for doing so thus it has been demonstrated for the years through that petitioner was engaged in income-producing activities in addition to those connected to the income determined in the notices from identified sources accordingly respondent's determinations that petitioner had unreported income from unidentified sources in those years are presumptively correct and petitioner bears the burden of demonstrating that they are erroneous with respect to however there is no evidence that petitioner was engaged in income-producing activity beyond his work for cantel communications in the deficiency_notice for respondent determined that petitioner received nonemployee compensation from cantel communications in the amount of dollar_figure and unreported income of dollar_figure petitioner has stipulated to the cantel communications income but denies the unreported income it has been stipulated that petitioner sold the property where the crazy horse saloon was located in there is no evidence that petitioner worked as manager of jiordano's beyond and there is no evidence that petitioner delivered summonses or engaged in some other income-producing activity in in the absence of any evidence that petitioner was engaged in income-producing activity beyond his work for cantel communications respondent has not demonstrated any factual predicate for the unreported income of dollar_figure in and accordingly the determination thereof is not presumptively correct having decided that the notices of deficiency with one exception are presumptively correct we turn now to an evaluation of the evidence pertaining to the disputed amounts of unreported income in each year the deficiency notices state that petitioner's unreported income was computed using reasonable estimates based on known sources of income while the notices make no reference to the bureau of labor statistics bls respondent asserts on brief that petitioner's unreported income in each year was reconstructed through the use of bls data respondent cites 54_tc_1530 where we approved the use of bls statistics to reconstruct income for the proposition that it is not arbitrary for the commissioner to determine that the taxpayer had income at least equal to the normal_cost of supporting his family based on this reliance on giddio and in the absence of any further explanation of the bls computation respondent's position appears to be that bls data were used in the deficiency notices to establish petitioner's normal_cost of living ie that the unreported income item in each notice_of_deficiency represents petitioner's cost of living during the respective year in issue it is not clear however that the unreported income amounts determined by respondent constitute a reasonable approximation of petitioner's cost of living in years where petitioner has stipulated or admitted to income from other sources in amounts that may have been used to meet his cost of living with these considerations in mind we review the evidence for each year the parties have stipulated that petitioner received wages of dollar_figure and interest_income of dollar_figure in it has also been stipulated that in petitioner purchased business property in cortland illinois the crazy horse property and operated the crazy horse saloon on these premises in and in connection with the trial of this case petitioner completed and signed a federal_income_tax return on schedule c of which we note that respondent in this case did not provide the supporting detail with respect to the bls reconstruction that was provided by the commissioner in 54_tc_1530 respondent also relies on diercks v commissioner tcmemo_1996_345 a case in which we sustained determinations of unreported income based on reconstructions from bls data however diercks is distinguishable from some of the years at issue in the instant case in diercks the taxpayer denied receiving income greater than dollar_figure in each year despite proof of expenditures_for living_expenses that far exceeded that amount here petitioner has stipulated or admitted to income in some years that could be sufficient to meet his living_expenses he listed his net profit from the crazy horse saloon as dollar_figure this representation is an admission by petitioner on date petitioner submitted a financial statement to a bank in which he represented that his annual income was dollar_figure petitioner had a wife and two children and testified that he provided their support in it has been stipulated that petitioner paid mortgage interest totaling dollar_figure in of which dollar_figure related to the crazy horse property and dollar_figure is unspecified based on the entire record we find that the dollar_figure in mortgage interest related to petitioner's residence at the 11th street address petitioner has stipulated or admitted to income totaling dollar_figure in petitioner denies any additional unreported income beyond the dollar_figure in net profit from the crazy horse saloon respondent determined unreported income of dollar_figure in addition to other income determinations of dollar_figure for a total of dollar_figure and apparently takes the position that petitioner's cost of living must have required income in that amount in the absence of any bls evidence regarding petitioner's cost of living we believe dollar_figure in total income was adequate to meet the cost of living of petitioner and his family we conclude on on the schedule c petitioner listed net profit only without making any entries for gross_receipts cost_of_goods_sold or deductions this record that respondent's determination that petitioner had unreported income of dollar_figure is erroneous we accordingly sustain respondent's determination of such unreported income only to the extent of dollar_figure this is in addition to the unreported wages of dollar_figure and the unreported interest_income of dollar_figure to which the parties have stipulated in addition since we have found that petitioner paid home mortgage interest of dollar_figure petitioner is entitled to a deduction in that amount although respondent's allowance of the standard_deduction in the notice must be adjusted accordingly petitioner has not substantiated any other schedule a deductions the parties have stipulated that petitioner received wages of dollar_figure in the parties have further stipulated that petitioner sold real_property located at the 11th street address in for a gross_sales price of dollar_figure in connection with the trial of this case petitioner completed and signed a federal_income_tax return on which he claimed certain expenses of sale of this we make no provision for the dollar_figure in mortgage interest that the parties stipulated petitioner paid with respect to the crazy horse property because petitioner admitted to a net profit estimate from the crazy horse saloon which would have been net of mortgage interest_expense although the notice_of_deficiency for determined income from real_estate sales in the amount of dollar_figure respondent now concedes that the gross_sales price received by petitioner was dollar_figure rather than dollar_figure property and a basis of dollar_figure petitioner has provided no substantiation of the claimed sales expenses with respect to the claimed basis we observe that respondent offered into evidence two personal financial statements dated date and date that petitioner submitted to a bank to obtain loans in both statements petitioner represented that the property at the 11th street address was acquired in at a cost of dollar_figure we find sufficient corroboration that petitioner had a basis in the property of at least dollar_figure we accordingly find that his net gain on the sale of the 11th street property was dollar_figure dollar_figure gross_sales price less dollar_figure basis we therefore sustain respondent's determination of income from real_estate sales in the amount of dollar_figure only it is stipulated that petitioner continued to operate the crazy horse saloon in with respect to his income from this business petitioner filed returns for retailers' occupation and related taxes for the crazy horse saloon with the illinois department of revenue in which he reported total receipts for of dollar_figure this figure was also represented by petitioner as his gross_receipts from the crazy horse saloon on schedule c of the federal_income_tax return previously noted both representations of gross_receipts constitute admissions by petitioner petitioner listed various deductions on the schedule c in computing net profit from the crazy horse saloon but has provided no substantiation for any of them except mortgage interest of dollar_figure to which the parties have stipulated accordingly we find that petitioner had unreported income from the crazy horse saloon in of at least dollar_figure dollar_figure gross_receipts less dollar_figure mortgage interest petitioner separated from his wife on or about date after which they did not live together he testified that he moved in with his mother which his former wife as well as an employer corroborated we accordingly find that petitioner moved in with his mother in december of petitioner testified that both he and his wife provided support for the family in in a date personal financial statement submitted to a bank to obtain a loan petitioner represented that his annual income was dollar_figure the parties have stipulated that petitioner paid mortgage interest of dollar_figure of which dollar_figure related to the crazy horse property based on the entire record we find that the remainder dollar_figure related to petitioner's residence at the 11th street address the income that has been stipulated or that we have found totals dollar_figure in consisting of dollar_figure in wages dollar_figure from a real_estate sale and dollar_figure in unreported income from the crazy horse saloon respondent's determination of unreported income from an unidentified source in the amount of dollar_figure would increase petitioner's income another dollar_figure to dollar_figure in the absence of any bls evidence regarding petitioner's cost of living we believe that dollar_figure was adequate to meet the cost of living of petitioner and his family we conclude on this record that respondent's determination of unreported income of dollar_figure is erroneous we accordingly sustain respondent's determination of unreported income only to the extent of dollar_figure in addition since we have found that petitioner paid home mortgage interest of dollar_figure in petitioner is entitled to a deduction in that amount although respondent's allowance of the standard_deduction in the notice_of_deficiency must be adjusted accordingly petitioner has not substantiated any other schedule a deductions the parties have stipulated that petitioner received nonemployee compensation of dollar_figure from j k developers inc in it has also been stipulated that petitioner operated the crazy horse saloon during petitioner testified that he ceased operations on date other evidence in the record provides some support for this assertion in a personal financial statement dated date submitted to a bank to obtain a loan petitioner represented that his annual income was the parties have stipulated that the crazy horse property was sold in and have not stipulated that any operations were conducted in that year the only liquor license granted to the crazy horse saloon that is in evidence carries an expiration date of date no state tax returns for the business beyond are in evidence the parties have stipulated that petitioner paid mortgage interest related to the crazy horse property of dollar_figure in which is less than half the amount_paid in each of the preceding years dollar_figure which is an admission in connection with divorce proceedings on date petitioner signed a separation agreement representing that his annual income was dollar_figure and testified under oath that his current occupation was machine operator yet on a federal_income_tax return completed and signed by petitioner and submitted in support of his position at trial he states that his gross_income for was dollar_figure consisting of the dollar_figure in compensation from j k developers and an estimated net profit of dollar_figure from the crazy horse saloondollar_figure petitioner has not accounted for his admitted dollar_figure or dollar_figure annual income in or with the possible exception of the income from j k developers any income from his work as a machine operator we do not believe that gross_income of dollar_figure was sufficient to meet petitioner's cost of living even accepting his contention that he lived with his mother during we note in this regard that petitioner assumed child_support_obligations of dollar_figure per week plus one-half of medical_expenses as well as a dollar_figure debt in the divorce proceedings we conclude that no error has been demonstrated in respondent's determination of dollar_figure in unreported income for and accordingly sustain it petitioner reported only a net profit figure on schedule c of the submitted return without a supporting computation adding the notation that the figure represented one-half of his net profits from the business in the preceding year the parties have stipulated that petitioner received dollar_figure in interest_income in the parties have further stipulated that petitioner sold the crazy horse property in for a gross_sales price of dollar_figure respondent determined in the deficiency_notice that petitioner had income in that amount from real_estate sales petitioner testified that his basis in the property was dollar_figure or dollar_figure but has provided no evidence to corroborate that statement respondent however introduced into evidence a personal financial statement prepared and signed by petitioner on date in which petitioner represents that his cost was dollar_figure for real_property at route east that was acquired in since the parties have stipulated that the crazy horse property was located at the foregoing address and was purchased by petitioner on date we accept the dollar_figure figure as petitioner's cost for the crazy horse property assuming that the property wa sec_31 5-year_property and was placed_in_service on or about date we estimate that petitioner would have been entitled to depreciation of as much as dollar_figure during the period the property was held we accordingly reduce our estimate of petitioner's basis by that amount for an estimated basis of dollar_figure petitioner offered into evidence and we hereby admit the date settlement statement from based on the record in this case we find that the date of sale was date see infra note the sale of the crazy horse property which lists expenses_incurred by petitioner in connection with the sale totaling dollar_figure petitioner is entitled to an offset for these expenses using the foregoing estimates we find that petitioner's gain on the sale of the crazy horse property was dollar_figure dollar_figure gross_sales proceeds less dollar_figure expenses of sale less dollar_figure basis and we sustain respondent's determination of gain from real_estate only to that extent since the parties have stipulated that petitioner paid mortgage interest of dollar_figure in relation to the crazy horse property petitioner is entitled to a deduction in that amount for the reasons discussed earlier we find that petitioner worked as the manager of jiordano's in other than his contention on brief that he earned less than dollar_figure in petitioner has not accounted for any income from jiordano's the settlement statement for the crazy horse property sale indicates that petitioner received cash proceeds from the sale of the crazy horse property of dollar_figure on date thus if petitioner is to be believed he met his cost of living for the first half respondent noted a hearsay objection to the document since the document is a settlement sheet and contains the sales_price property address and year_of_sale to which the parties have stipulated for the sale of the crazy horse property we find the document of sufficient trustworthiness that petitioner's retained copy is admissible cf 580_f2d_765 5th cir 558_f2d_1179 5th cir 431_fsupp_807 e d pa affd without published opinion 571_f2d_573 3d cir of with less than dollar_figure of which dollar_figure was paid as mortgage interest on the crazy horse property even accepting petitioner's contention that he lived with his mother we do not find his position credible we conclude that petitioner has not offered a credible explanation of how he met his living_expenses during the first half of although the dollar_figure in cash proceeds from the crazy horse sale could account for his living_expenses for the second half we therefore find that respondent's determination of dollar_figure in unreported income based on petitioner's cost of living for the year is erroneous to the extent that it fails to take into account the dollar_figure in cash proceeds available to petitioner we therefore sustain the determination only to the extent of dollar_figure dollar_figure in determined unreported income less dollar_figure in available cash proceeds the parties have not stipulated that petitioner received any income or had any specific expenditures in for the reasons discussed earlier we find that petitioner worked as the manager of jiordano's in petitioner admits that he delivered a handful of summonses for attorneys for which he was compensated for the reasons discussed earlier we find that petitioner lived with his mother other than his contention on brief that he earned less than dollar_figure in petitioner has not accounted for any income from jiordano's or his delivery of summonses nor explained how he may have met his cost of living because petitioner has not offered a credible explanation of how he met his living_expenses in he has failed to demonstrate error in respondent's determination that he had unreported income of dollar_figure based on his cost of living and we therefore sustain the determination the parties have stipulated that petitioner received nonemployee compensation from cantel communications in the amount of dollar_figure in respondent also determined that petitioner received unreported income of dollar_figure in that year as previously discussed because respondent presented no evidence that petitioner was engaged in any other income-producing activity besides working for cantel communications the notice_of_deficiency is arbitrary and is not entitled to a presumption of correctness insofar as it determines such unreported income in light of the fact that i petitioner admits receiving dollar_figure of income which could have met his cost of living ii petitioner denies receiving any other income iii respondent's determination of unreported income is not presumptively correct and iv there is no other evidence of unreported income we will not sustain respondent's determination of unreported income of dollar_figure in additions to tax the addition_to_tax under sec_6651 applies in the case of failure_to_file a tax_return unless the failure is due to reasonable_cause petitioner failed to file returns for all the years in issue and has offered no evidence of reasonable_cause thus he is liable for the additions to tax under sec_6651 the additions to tax are based on the amount_required_to_be_shown_as_tax on each return which amount will be computed under rule the additions to tax under sec_6654 apply in the case of an underpayment of estimated_tax petitioner failed to pay estimated_tax during all the years in issue and he has offered no evidence to show that he qualifies for one of the exceptions provided in sec_6654 thus he is liable for the additions to tax under sec_6654 the additions to tax are based on the amount of each underpayment which amount will be computed under rule to reflect the foregoing decision will be entered under rule
